                   Case 20-50690-BLS             Doc 8       Filed 09/24/20     Page 1 of 6




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

    In re:                                                            Chapter 7

    HERITAGE HOME GROUP, LLC, et al.,1                                Case No. 18-11736 (BLS)

                                                                      (Jointly Administered)
                               Debtors.


    ALFRED T. GIULIANO, in his capacity as                          Adv. Proc. Case No. 20-50690 (BLS)
    Chapter 7 Trustee of HERITAGE HOME GROUP,
    LLC, et al.,

                                    Plaintiff,

    v.

    PCB APPS L.L.C.,

                                    Defendant.

                                         SCHEDULING ORDER

                   To promote the efficient and expeditious disposition of adversary proceedings, the

following schedule shall apply to each of the above-captioned adversary proceedings.

                   IT IS HEREBY ORDERED that:

                1.        The discovery planning conference described in Fed. R. Civ. P. 26(f),

made applicable by Fed. R. Bankr. P. 7026, shall be deemed to have taken place.

                2.        The above-captioned adversary proceedings are assigned to mediation

pursuant to Local Rule 9019-5.


1
 The Debtors in these cases, along with the last four digits of each Debtor’s tax identification numbers, are:
Heritage Home Group LLC (9506); HH Global II B.V. (0165); HH Group Holdings US, Inc. (7206); HHG Real
Property LLC (3221); and HHG Global Designs LLC (1150). The Debtors’ corporate headquarters was located at
1925 Eastchester Drive, High Point, North Carolina 27265.

DOCS_LA:332475.1                                         1
                   Case 20-50690-BLS        Doc 8       Filed 09/24/20    Page 2 of 6




               3.       No later than thirty (30) days after this Scheduling Order is entered, the

Defendant shall provide the Plaintiff with a list of three (3) proposed mediators.

               4.       No later than forty-five (45) days after this Scheduling Order is entered,

the parties shall file a Stipulation Regarding Appointment of a Mediator setting forth the

mediator selected by the parties and the date the mediation has been set to commence. If the

Parties cannot agree on a mediator, the Plaintiff shall file a statement alerting the Court as such

and a request that the Court select and appoint a mediator to the proceeding.

               5.       All formal discovery between the parties, including, but not limited to the

service of initial disclosures under Fed. R. Civ. P. 26(a)(1), shall be tolled until after the filing of

the Mediator’s Certificate of Completion (the “Certificate of Completion”) pursuant to Local

Rule 9019-5(f)(ii). The form of stipulation tolling discovery attached hereto as Exhibit A is

hereby approved.

               6.       The parties shall provide the initial disclosures under Fed. R. Civ.

P. 26(a)(1) no later than thirty (30) days after the filing of the Certificate of Completion. Any

extension of the deadline to provide initial disclosures may be made by agreement of the parties

or by Order of the Court for good cause shown.

               7.       All fact discovery shall be completed no later than one hundred twenty

(120) days after the filing of the Certificate of Completion.

               8.       Any expert report required pursuant to Federal Rule of Civil Procedure

26(a)(2)(B) shall be served by the party which bears the burden of proof for that issue, not

including any report by Plaintiff on insolvency of the Debtors, no later than one hundred sixty-
DOCS_LA:332475.1                                    2
                   Case 20-50690-BLS       Doc 8       Filed 09/24/20    Page 3 of 6




five (165) days after the filing of the Certificate of Completion. If the Defendant intends to

provide expert testimony regarding the insolvency of the Debtors, notice of the Defendant’s

intent to submit any such expert report must be provided no later than one hundred fifty (150)

days after the filing of the Certificate of Completion, and any such expert report must be

provided no later than one hundred eighty (180) days after the filing of the Certificate of

Completion. Any expert rebuttal report by Plaintiff on the insolvency of the Debtors, shall be

provided no later than two hundred ten (210) days after the filing of the Certificate of

Completion. Any Party’s expert report intended to rebut any other expert report, including any

other expert reports that may be filed earlier than the deadlines established in this subparagraph,

shall be provided no later than thirty (30) days after the report being rebutted, provided, however,

that in no event shall the thirty (30) day period start prior to one hundred twenty (120) days after

the filing of the Certificate of Completion. All reports shall provide the information required by

Fed. R. Civ. P. 26(a)(2)(B). All expert discovery shall be completed no later than two hundred

seventy (270) days after the filing of the Certificate of Completion.

               9.       If either party does not agree to toll discovery until after the conclusion of

mediation in accordance with paragraph 5 of this Order, it must notify the other party in writing

within five (5) days of the entry of this Scheduling Order, and, in such instances, the following

subparagraphs (a) through (d) shall apply:

               (a)      The discovery planning conference described in Fed. R. Civ. P. 26(f),

                        made applicable by Fed. R. Bankr. P. 7026, shall be deemed to have taken



DOCS_LA:332475.1                                   3
                   Case 20-50690-BLS       Doc 8       Filed 09/24/20   Page 4 of 6




                        place, provided, however, that the parties each reserve their rights

                        regarding issues concerning electronic discovery.

               (b)      The parties shall provide the initial disclosures under Fed. R. Civ. P.

                        26(a)(1) no later than thirty (30) days after the date this Scheduling Order

                        is entered. Any extension of the deadline to provide initial disclosures

                        may be made by agreement of the parties or by Order of the Court for

                        good cause shown.

               (c)      All fact discovery (“Fact Discovery”) shall be completed no later than one

                        hundred twenty (120) days after the date this Scheduling Order is entered.

               (d)      Any expert report required pursuant to Federal Rule of Civil Procedure

                        26(a)(2)(B) shall be served by the Party which bears the burden of proof

                        for that issue, not including any report by Plaintiff on insolvency of the

                        Debtor, no later than one hundred sixty-five (165) days after the date this

                        Scheduling Order is entered. If the Defendant intends to provide expert

                        testimony regarding the insolvency of the Debtors, notice of the

                        Defendant’s intent to submit any such expert report must be provided no

                        later than one hundred fifty (150) days after the date this Scheduling Order

                        is entered, and any such expert report must be provided no later than one

                        hundred eighty (180) days after the date this Scheduling Order is entered.

                        Any expert rebuttal report by Plaintiff on the insolvency of the Debtors

                        shall be provided no later than two hundred ten (210) days after the date
DOCS_LA:332475.1                                   4
                   Case 20-50690-BLS        Doc 8       Filed 09/24/20    Page 5 of 6




                         this Scheduling Order is entered. Any Party’s expert report intended to

                         rebut any other expert report, including any other expert reports that may

                         be filed earlier than the deadlines established in this subparagraph, shall be

                         provided no later than thirty (30) days after the report being rebutted,

                         provided, however, that in no event shall the thirty (30) day period start

                         prior to one hundred twenty (120) days after the date this Scheduling

                         Order is entered. All reports shall provide the information required by

                         Fed. R. Civ. P. 26(a)(2)(B). All expert discovery shall be completed, and

                         discovery shall close, no later than two hundred seventy (270) days after

                         the date this Scheduling Order is entered.

                   10.   All motions pursuant to Rule 5011-1 of the Local Rules, including a

motion for withdrawal of the reference or motion for a determination of whether the Court has

authority to enter final orders and judgments, shall be filed and served not sooner than thirty (30)

days after the close of all discovery and not later than 60 days prior to trial, and shall be subject

to the Local Rules.

                   11.   All dispositive motions shall be filed and served by not later than thirty

(30) days after the close of all discovery and shall be subject to Rule 7007-1 of the Local Rules.

                   12.   The parties shall file, no later than three (3) business days prior to the date

set for Trial, their Joint Pretrial Memorandum approved by all counsel and shall

contemporaneously deliver two (2) copies thereof to Judge Shannon’s chambers.



DOCS_LA:332475.1                                    5
                   Case 20-50690-BLS        Doc 8       Filed 09/24/20    Page 6 of 6




                   13.   As soon as is feasible after the close of all discovery, the Plaintiff shall

contact the Court to schedule a final pretrial conference in accordance with Local Rule

7016-2(a).

                   14.   The Plaintiff shall immediately notify Chambers upon the settlement,

dismissal, or other resolution of any adversary proceeding subject to this Order and shall file

with the Court appropriate evidence of such resolution as soon thereafter as is feasible. The

Plaintiff shall file a status report sixty (60) days after the date of this Scheduling Order, each

sixty (60) days thereafter, and thirty (30), twenty (20), and ten (10) days prior to trial, setting out

the status of each unresolved adversary proceeding subject to this Order. Plaintiff shall

immediately advise Chambers, in writing, of any occurrence or circumstance which Plaintiff

believes may suggest or necessitate the adjournment or other modification of the trial setting.

                   15.   Deadlines contained in this Scheduling Order may be extended by written

agreement of the parties or upon written motion or stipulation for cause shown.

                   16.   The Plaintiff shall serve this Scheduling Order on the Defendant in the

above-captioned adversary proceedings within five (5) business days after the entry of this

Order.




 Dated: September 24th, 2020                     BRENDAN L. SHANNON
 Wilmington, Delaware                            UNITED STATES BANKRUPTCY JUDGE




DOCS_LA:332475.1                                    6
